internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-116676-99 date date re legend distributing parent subsidiary subsidiary subsidiary subsidiary subsidiary plr-116676-99 subsidiary subsidiary date date date dear this letter responds to your date request asking us to treat subsidiarie sec_1 through the subsidiaries as having joined in the making of the consolidated_return filed by the parent for taxable_year ending on date additional information was submitted by letter on date the information submitted in the request and in later correspondence is summarized below parent is a domestic_corporation and common parent of an affiliated_group_of_corporations parent was spun off on date by distributing to its shareholders the subsidiaries were wholly owned subsidiaries of parent both before and after the spin off prior to the spin off parent and the subsidiaries were included in the consolidated federal_income_tax return of distributing with a taxable_year ending date after the spin off parent and the subsidiaries operated as an affiliated_group with a taxable_year ending date parent and the subsidiaries all use the accrual_method of accounting and a week tax_year a consolidated federal_income_tax return was prepared for the taxpayers and was timely filed by the affiliated_group on date although a form_851 affiliations schedule listing each subsidiary was filed with the consolidated federal_income_tax return no forms authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return were executed by the subsidiaries or filed with the return the taxpayer has made the following representations regarding its request for relief a the consolidated federal_income_tax return for the taxable_year ending plr-116676-99 date included each of the subsidiary’s income and deductions b none of the subsidiaries filed a separate_income tax_return for the same taxable_year c each of the subsidiaries was included on the form_851 that was attached to the consolidated_return filed by parent b it was the intention of the taxpayers to operate as an affiliated_group since the spin off and to file a consolidated federal_income_tax return sec_1_1502-75 of the regulations provides that consent of a corporation shall be made by such corporation joining in the making of the consolidated_return for such year and that a corporation shall be deemed to have joined in the making of such return for such year if it files a form_1122 in the manner specified in the regulations sec_1_1502-75 of the regulations provides that if a member of the group fails to file the form_1122 the commissioner may under the facts and circumstances determine that such member has joined in the making of a consolidated_return by such group the circumstances that the commissioner will take into account in making this determination include the following i whether or not the income and deductions of the member were included in the consolidated_return ii whether or not a separate_return was filed by the member for that taxable_year and iii whether or not the member was included in the affiliations schedule form_851 based on the information submitted and representations made we hold that for purposes of sec_1_1502-75 of the federal_income_tax regulations parent is treated as if it filed a form_1122 on behalf of each of the subsidiaries with the consolidated_return for the taxable_year ending date thus each of the subsidiaries joined in the making of the group’s consolidated_return for the taxable_year ending on date sec_1_1502-75 of the regulations no opinion is expressed as to the tax treatment of the above situation under other provisions of the internal_revenue_code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the above situation that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-116676-99 the code provides that it may not be used or cited as precedent parent should forward a copy of this letter to the service_center where the group’s consolidated_returns for the tax_year ending date was filed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel corporate by __ charles whedbee senior technician reviewer
